724 S.E.2d 517 (2012)
In the Matter of the Foreclosure of a Deed of Trust Executed by Tonya R. BASS in the Original Amount of $139,988.00 dated October 12, 2005, recorded in Book 4982, Page 86, Durham County Registry
Substitute Trustee Services, Inc., as Substitute Trustee.
No. 554PA11.
Supreme Court of North Carolina.
April 12, 2012.
Brian C. Fork, Raleigh, for U.S. Bank, National Association, et al.
E. Maccene Brown, for Bass, Tonya R.
Gregory E. Pawlowski, for Bass, Tonya R.
John C. Lloyd, Raleigh, for Bass, Tonya R.
Andre C. Brown, for Bass, Tonya R.

ORDER
Upon consideration of the petition filed on the 21st of December 2011 by Petitioner (U.S. Bank) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 12th of April 2012."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).